DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 and 11 - 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perlman et al (US 2011/0122063 A1) in view of SNES9x as evidenced by readme-windows.txt, (hereafter referred to as “SNES”) in view of Tarantino (US 2005/0055381)
As per claim 1, 11 
It should be noted that the Applicant’s own specification describes a cloud servers functionality as “The cloud server 425 serves as a gaming server in this embodiment and maintains specific data about a game world environment being played as well as data corresponding to the first and second cloud gaming systems 405, 415.“ (Applicant’s Specification 0029).  Thus a game server such as described by Perlman can reasonably be considered a “cloud server”)
generates employing a graphics processor of the cloud server display rendering information for frames of a computer application execution at a remote client; (Perlman discloses the generation and displaying of a video game wherein a computer application that displays the video game comprises a processor to process the graphics of the game) (Perlman 0112)
encodes the display rendering information as a video stream; sends the video stream to the remote client over a network; and (Perlman discloses the encoding a display that is then sent to the game client device for decoding and display) (Perlman 0112)
Perlman fails to specifically disclose:
“facilitates, over the network, direct suspension and resumption of the computer application at a particular display frame of the computer application upon suspend and resume control commands initiated at the remote client by employing a cloud token that indicates the particular display frame to be suspended or resumed to the cloud server.”
In a similar field of endeavor, SNES discloses quick resume gaming system wherein a user can suspend the game application that is being displayed and executed by means of a user commend (SNES: freeze) and upon user command the player can resume gaming at the desired frame of the displayed game application by means of loading the freeze file back into ram wherein it was frozen through the loading freeze file interface) (SNES Page 7, 8)

In related prior art, Tarantino discloses a game system where a game state is recorded to machine readable medium inserted in a reading and writing device of the gaming machine (Tarantino par. 206 token of the player) to store a code that is used to reference a game state of a specific device and server (the game machine that generated the state and the central server that stores the data) stored separately from the medium such as on the server (par. 206 state code) thus facilitating the suspending and resuming of a saved game at the saved state of the game and that the games may be played over the Internet (Tarantino par. 239) and the code or token is used to track the save file of the user making it track the video game application (Tarantino par. 206 token of the player), where the presence or absence of the file would allow the server to recognize that the game application has been suspended or resumed and would allow other devices to see the game had been suspended. One of ordinary skill in the art would have recognized the advantages of a game state token with a code to reference game save state data on a cloud server in order to allow a player to save local storage space and allow for easier portability of a saved game to any Internet connected device.
As SNES explicitly discloses the goal of ensuring that players do not lose progress (pg. 8 fool proof system), it would have been obvious to one of ordinary skill in the art to have modified Perlman in view of SNES in view of Tarantino to have used a save token to facilitate saving on a cloud server (internet server) with a cloud token to indicate the pausing or resumption of game play to allow the player to save on local storage requirements and allow the player to more easily continue their game at 
As per claims 2 and 12, wherein the cloud token includes data specific to the remote client and the cloud server. (Tarantino discloses the storing of the game state or token wherein this data is specific to the client and the server it is stored on) (Tarantino 0206)
As per claims 3 and 13, wherein the direct suspension includes moving display rendering information of the particular frame and the cloud token from memory locations that control a currently displayed frame to another memory location in the remote client. (Combination of Perlman in in view of SNES and Tarantino, inherently discloses the moving of the game state data including the current frame to various memory locations at the client as applied above)
As per claim 4 and 14, wherein the cloud allows the cloud server to track information of the computer application executing at the remote client.  (Combination of Perlman in in view of SNES and Tarantino, as applied above, the saved game state with associated frame would provide the cloud gaming server to track information pertaining to the client.)
As per claim 5, 15, wherein the cloud server senses when the remote client connects to the cloud server.  (Perlman discloses the use of a game server and client devices wherein upon the client devices connecting to the game server, the game server would inherently be able to sense when the client connects the game server) (Perlman 0111, 0112)
As per claim 6, 16,
wherein the suspend and resume control commands correspond to actions employing at least one selected from the group consisting of: a keyboard; a pointing device; a touch sensitive screen; and a specialized game board. (SNES, game save, user input via mouse to select game freeze options of via Bluetooth keyboard shortcut) (SNES page 7)
 commands. (Perlman 0152, 0453)
As per claim 8, 18, wherein the video stream is a compressed video stream. (Perlman 0112)
As per claim 9, 19, wherein the computer application is an online game. (Perlman entire disclosure)
Claims 10 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perlman et al (US 2011/0122063 A1) in view of SNES9x as evidenced by readme-windows.txt, (hereafter referred to as “SNES”) in view of Tarantino (US 2005/0055381) in view of Karsten (US 2010/0227691)
As per claim 10 and 20, Perlman in view of SNES in view of Tarantino fail to disclose:
wherein the cloud server indicates to another remote client playing the online game the online game has been suspended at the remote client.
However in a similar field of view Karsten discloses the indication that a game is suspended by means of pausing the game for a plurality of clients that are engaged in online gameplay. Specifically that when one client has disconnected from the online game the game server will pause the game.  The pausing of the game would indicate to any other player that at least for one of the other clients, gaming has been suspended for them due to their disconnection (Karsten 0150, 0340).
It would be obvious to one of ordinary skill in the art, at the time of invention, to modify Perlman in view of SNES in view of Tarantino in further view of Karsten to provide a mechanism to pause the game for all clients that are playing an online game.  This would ensure that all clients are synchronized and the remaining connected clients are gaining an unfair advantage over the disconnected player. 
Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached on Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAW/               Examiner, Art Unit 3715
10/18/2021

/DAVID L LEWIS/               Supervisory Patent Examiner, Art Unit 3715